Citation Nr: 1124907	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-40 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus, type II, with nephropathy.

2.  Entitlement to service connection for conjunctivitis (claimed as bilateral vision disorder/eye disability of both eyes), to include as secondary to diabetes mellitus, type II, with nephropathy.

3.  Entitlement to service connection for coronary artery disease (claimed as irregular heartbeat), to include as secondary to diabetes mellitus, type II, with nephropathy.

4.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, with nephropathy.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD) (claimed as hernia), to include as secondary to diabetes mellitus, type II, with nephropathy.

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH) (claimed as prostate disorder), to include as secondary to diabetes mellitus, type II, with nephropathy.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.

This appeal arose to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial 10 percent rating for diabetes mellitus, type II, with nephropathy, effective July 29, 2005.  The RO denied service connection for conjunctivitis, coronary artery disease, hypertension, GERD and BPH.  The Veteran filed a notice of disagreement (NOD) in January 2007.  A statement of the case (SOC) was issued in December 2008 and the Veteran filed a substantive appeal (via a VA form 9, Appeal to the Board of Veterans' Appeals) in that same month.  Following receipt of additional evidence, the RO continued to deny the claims on appeal (as reflected in an October 2009 supplemental SOC (SSOC))

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for diabetes mellitus, type II, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2010, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include scheduling a hearing before a Veterans Law Judge at the RO.  In June 2010, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

For the reasons expressed below, the matters on appeal are, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

With respect to the Veteran's claim for an increased rating for his diabetes, the Board notes that the service-connected diabetes mellitus, type II, with nephropathy is rated as 10 percent disabling under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).   Diabetes mellitus manageable by restricted diet only is rated as 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119.

Diabetic nephropathy is the nephropathy that commonly accompanies later stages of diabetes mellitus; it begins with hyperfiltration, renal hypertrophy, microalbuminuria, and hypertension; in time, proteinuria develops, with other signs of renal failure leading to end-stage renal disease.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1231 (30th ed. 2003).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7541, renal involvement in diabetes mellitus is to be rated as renal dysfunction.  38 C.F.R. § 4.115a indicates that renal dysfunction is rated as noncompensable (0 percent disabling) with albumin and casts with a history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  A 30 percent rating is for application with albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.

A 10 percent rating for hypertension is provided where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating for hypertension is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating for hypertension is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating for hypertension is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

In this case, the December 2005 VA diabetes examination report documents blood pressure reading of 165/91.  Additionally, the Veteran was prescribed Enalapril and Metoprolol (in addition to other medications prescribed for other disorders) for control of diagnosed hypertension.   The September 2009 VA diabetes examination report documents blood pressure reading of 158/80.  He was prescribed Diltiazem, Eplerenone, Losartan and Metoprolol (in addition to other medications prescribed for other disorders) for control of diagnosed hypertension. 

Thus, the medical evidence in this case appears to indicate that the nephropathy associated with the Veteran's diabetes warrants a separate compensable rating.  Given the action to be taken regarding the Veteran's claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II, with nephropathy, discussed in further detail herein below, a medical examination to ascertain the current severity of the diabetes, to include current manifestations of the Veteran's diabetic nephropathy should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board points out that, as any decision with respect to the claim for service connection for hypertension, to include as secondary to diabetes mellitus, type II with nephropathy may affect his entitlement to a separate rating for the diabetic nephropathy, entitlement to a separate rating for diabetic nephropathy is inextricably intertwined with the claim for service connection for hypertension, to include as secondary to type II diabetes mellitus with nephropathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  

The Board also finds that additional development of the claims for service connection for conjunctivitis, coronary artery disease, hypertension, GERD and BPH, each claimed as secondary to diabetes mellitus, type II, with nephropathy, is warranted.  The Board notes that, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the Veteran contends that he has conjunctivitis, coronary artery disease, hypertension, GERD and BPH as a result of his service-connected diabetes mellitus, type II.  The Veteran has been diagnosed with hypertension, GERD and BPH after VA examinations.  In the December 2005 examination report, a VA examiner opined that the Veteran's hypertension was not likely secondary to his diabetes mellitus as the diagnosis for hypertension preceded the diagnosis of diabetes by two decades.  In a September 2009 examination report, the VA examiner reiterated that hypertension was not as likely as not caused or contributed by diabetes but rather a separate condition as his hypertension preceded his diabetes by many years.  An opinion as to any relationship between GERD and BPH has not been obtained.  The Veteran was not specifically diagnosed with conjunctivitis or coronary artery disease; however, in a December 2005 VA examination report, the examiner did diagnose the Veteran with dry eyes manifested by blurred vision, burning and stinging and opined that the dry eyes was unrelated to the diabetes.  In a September 2009 VA examination report, the Veteran was diagnosed with atrial fibrillation.  The examiner opined that it was not as likely as not due to diabetes but rather a separate condition.

As indicated above, secondary service connection may be granted on the basis of causation or aggravation by a service-connected disability.  See 38 C.F.R. § 3.310.  As the opinions offered thus far have not fully and adequately addressed both theories of entitlement with respect to each disability under consideration, the medical evidence currently of record is insufficient to resolve the claims.  Under these circumstances, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for conjunctivitis, coronary artery disease, hypertension, GERD and BPH.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 79.

Accordingly, the RO should arrange for the Veteran to undergo VA examination(s), by appropriate physician(s), at a VA medical facility.  The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may result in denial of the claims for service connection for conjunctivitis, coronary artery disease, hypertension, GERD and BPH (as the original claims will be considered on the basis of the evidence of record), and shall result in denial of the claim for increased rating for type II diabetes mellitus.  See 38 C.F.R. § 3.655(a),(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

Prior to arranging for such examination(s), the RO should obtain all outstanding pertinent medical records.

Documents of record also indicate that the Veteran receives disability benefits from the Social Security Administration (SSA).  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file copies of all medical records underlying the June 2005 decision of the SSA following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

Further, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should request from SSA copies of all medical records underlying its June 2005 determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records/responses received from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination(s), by (an) appropriate physician(s), at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, each report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

Each physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

Diabetes - The physician should indicate the regimen in place for the Veteran's management of diabetes mellitus, including whether it requires insulin or oral hypoglycemic agents, any dietary restrictions, and any medically required regulation of activities (e.g., avoidance of strenuous occupational and recreational activities).  The examiner should also indicate whether the diabetes has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization, the frequency of visits to a diabetic care provider, whether there has been any progressive loss of weight and strength, and whether there are separate complications, specifically diabetic nephropathy (and the nature and severity of any noted). 

Eye - The physician should clearly diagnose all current eye disability/ies, to include conjunctivitis.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by service- connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

Cardiovascular - The physician should clearly diagnose all current cardiovascular disability/ies, to include coronary artery disease and hypertension.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by service- connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

Gastrointestinal - The physician should clearly diagnose all current gastrointestinal disability/ies, to include GERD.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by service- connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

Prostate - The physician should clearly diagnose all current prostate disability/ies, to include BPH.  Then, with respect to each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused, or (b) is aggravated by service- connected diabetes mellitus, type II.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

5.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.  If the Veteran fails, without good cause, to report to any examination scheduled in connection with the claim for increased rating for type II diabetes mellitus, in adjudicating that claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate each claim in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


